Citation Nr: 0700222	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-00 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to service connection for visual impairment.

2.  Entitlement to service connection for peripheral 
neuropathy.

3.  Entitlement to service connection for peripheral vascular 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel





REMAND

The veteran served on active duty from April 1957 to April 
1959 and from June 1959 to October 1967, including service in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied entitlement to service 
connection for an eye condition, peripheral neuropathy, and 
peripheral vascular disease.  

Correspondence dated in 2002 from private treating 
physicians, Drs. Russell and Rich, advises that the veteran 
suffers from impaired vision, peripheral neuropathy, and 
peripheral vascular disease secondary to his service-
connected diabetes.  The veteran was accorded VA examinations 
in April 2002.  The claimed disability were not diagnosed.  
However, the examiners did not comment on the diagnoses 
provided by the private physicians or otherwise indicate that 
the case file was reviewed.  Subsequent to the VA 
examination, Dr. Russell again certified that the veteran had 
peripheral neuropathy, peripheral vascular disease and visual 
impairment, all due to his severe diabetes.

The Board also notes that the veteran was never apprised of 
VA's duty to notify and assist him in the development of his 
claims for service connection for neuropathy, impaired 
vision, or peripheral vascular disease.  See 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159.  The RO must therefore provide the veteran with 
adequate notice and readjudicate these issues.  The veteran 
should also be accorded new VA examinations for evaluation of 
his claimed neuropathy, impaired vision, and peripheral 
vascular disease.  38 C.F.R. § 3.159.  The record should also 
be updated to include any recent treatment records.  Id.  



Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should issue notice to the 
veteran in compliance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), specific 
to the claims on appeal.  Such notice must 
apprise the veteran of the evidence needed 
to substantiate his claims; of the types of 
evidence that the veteran must submit; and 
of the types of evidence that VA will 
obtain.  This notice should also encourage 
the veteran to submit any relevant evidence 
that is in his possession.

2.  The RO should request the veteran to 
identify all health care providers who have 
treated him for vision problems, peripheral 
neuropathy, and peripheral vascular 
disease.  Even if no additional sources of 
treatment records are identified, treatment 
records from Drs. Russell and Rich, as well 
as all relevant treatment records 
(including records showing treatment for 
diabetes mellitus) compiled since June 2001 
by the VAMC patronized by the veteran 
should be obtained.  If no additional 
records exist the case file should be 
documented accordingly.

3.  Following the above development, the 
veteran should be scheduled for 
examinations by appropriate specialists to 
once again obtain information regarding 
his claims for service connection for 
blurred vision, peripheral neuropathy, and 
peripheral vascular disease.  The claims 
folder must be made available to, and 
reviewed by, the examiners.  All indicated 
tests should be performed, and all 
findings should be reported in detail.  
The examiners must specifically refer to 
the information provided by Drs. Russell 
and Rich, and provide opinions as to the 
following:

*	whether there is at least a 50 
percent probability or greater that 
any of the claimed disabilities began 
during the veteran's military service 
or is related to any incident 
thereof, including exposure to 
herbicides.  

*	whether there is at least a 50 
percent probability or greater that 
any of the claimed disabilities is 
caused by, or aggravated by, his 
service-connected diabetes mellitus 
type II. 

A rationale for any opinion proffered 
should be given and the examiners must 
reconcile their opinions with any 
conflicting opinions contained in the 
record, including the opinions of Drs. 
Russell and Rich.

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for appellate review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


